DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom et al. (US 20080129640) in view of Hendler et al. (US 20040125020).
Regarding claim 1:
Shtrom et al. disclose an antenna structure (in Figs. 4A and 4B) comprising: a substrate (the plane of Fig. 4A; Para. 0043, Line 5) comprising a first surface (4 first side) and a second surface (a second side) opposite to the first surface (the first side; Para. 0043, Lines 5-8): a first antenna (410) attached to the first surface (the first side); and a second antenna (420) attached to the second surface (the second side), wherein the first antenna (410) and the second antenna (420) generate waves of opposite but equal amplitude (Para. 0046, Lines 5-8) and of linear orthogonal polarization thereby forming an antenna radiating waves in a circular polarization (Para. 0011, Lines 3-10; Para. 0017, Lines 11-15).
Shtrom et al. is silent on that the projections of the first antenna and the second antenna on the substrate coincide. 
Hendler et al. disclose (in Figs. 1 and 4) the first antenna (14/16) and the second antenna (52/54) on the substrate (12) coincide (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antennas on the substrate to coincide on its surfaces as taught by Hendler et al. into the device of Shtrom et al. for the benefit of minimizing the absorption of energy by the dielectric substrate and thus produce a more constant radiation pattern in the azimuth direction (Para. 0046, Lines 8-11).
Regarding claim 2:
Shtrom et al. disclose a difference between amplitudes and phase angles of electric fields of the first antenna (410) and the second antenna (420) are 180° (See Figs.).
Regarding claim 8:
Shtrom et al. disclose a wireless communication device (in Figs. 4A and 4B) comprising: an antenna structure (400) comprising: a substrate (the plane of FIG. 4A) comprising a first surface (a first side) and a second surface (a second side) opposite to the first surface (a first side; Para. 0043, Lines 5-8); a first antenna (410) attached to the first surface (the first side); and a second antenna (420) attached to the second surface (the second side), wherein the first antenna (410) and the second antenna (420) generate waves of opposite but equal amplitude (Para. 0046, Lines 5-8) and of linear orthogonal polarization thereby forming an antenna radiating waves in a circular polarization (Para. 0011, Lines 3-10; Para. 0017, Lines 11-15).
Regarding claim 9:
Shtrom et al. disclose a difference between amplitudes and phase angles of electric fields of the first antenna (410) and the second antenna (420) are 180° (See Figs.).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom et al. (US 20080129640) in view of Hendler et al. (US 20040125020) as applied to claims 1 and 8 and further in view of Kaluzni et al. (US 20050140551).
Regarding claims 3 and 10:
Shtrom as modified is silent on that the substrate further comprises two parallel and opposite end portions and two parallel and opposite side portions, the end portions are perpendicularly connected to ends of side portions, the first antenna comprises a first antenna portion, a second antenna portion, and a feeding portion, the first antenna portion is positioned along one of the end portions, the second antenna portion is positioned along one of the side portions, the first antenna portion and the second antenna portion are perpendicularly connected at an angle of the substrate, an end of the feeding portion is connected to the angle, the other end of the feeding portion extends so as to bisector the angle.
Kaluzni et al. disclose (in Fig. 1a) the substrate (101) further comprises two parallel and opposite end portions and two parallel and opposite side portions (See Fig. 1a), the end portions are perpendicular connected to ends of side portions (defined by the rectangular shape of the substrate), the first antenna (110) comprises a first antenna portion (109, horizontally disposed on 101), a second antenna portion (109, vertically disposed on 101), and a feeding portion (112), the first antenna portion (109, horizontally disposed on 101) is positioned along one of the end portions (See Fig.), the second antenna portion (109, vertically disposed on 101) is positioned along one of the side portions (See Fig.), the first antenna portion (109, horizontally disposed on 101) and the second antenna portion (109, vertically disposed on 101) are perpendicularly connected (along 107) at an angle of the substrate (101), an end of the feeding portion (112) is connected to the angle (See Fig,), the other end of the feeding portion (112) extends so as to bisector the angle (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the monopole antenna structure of Kaluzni et al. and as arranged into the modified device of Shtrom for the benefit of achieving a printed monopole antenna exhibiting high performance with respect to a desired spatially isotropic radiation characteristic while allowing a low cost and low size design (Para. 0008, Lines 1-4).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom et al. (US 20080129640) in view of Hendler et al. (US 20040125020) and Kaluzni et al. (US 20050140551) as applied to claims 1, 3, 8 and 10 above and further in view of Kaluzni et al. (US20050168397).
Regarding claims 4 and 11:
Shtrom as modified is silent on that the second antenna comprises a third antenna portion and a grounding portion, a structure of the third antenna portion is substantially the same as the feeding portion and positioned on the substrate corresponding to the feeding portion, projections of the third antenna portion and the feeding portion on the substrate are substantially coincides, the first antenna forms a first antenna region, the third antenna portion forms a substantially rectangular second antenna region corresponding to the first antenna region on the second surface, an end of the third antenna portion is connected to an angle of the second antenna region, the other end of the third antenna portion extends so as to bisector the angle of the second antenna region, the second antenna region is substantially coincides with the first antenna region, a remaining area of the second surface forms the grounding portion.
Kaluzni et al. (‘397) disclose the (in Figs. 1a-1c) second antenna (111) comprises a third antenna portion (111B) and a grounding portion (111A), a structure of the third antenna portion (111) is substantially the same as the feeding portion (110) and positioned on the substrate corresponding to the feeding portion (110), projections of the third antenna portion (111B) and the feeding portion (110) on the substrate (101) are substantially coincides (See Figs.), the first antenna (104) forms a first antenna region (108), the third antenna portion (111B) forms a substantially rectangular second antenna region (See Fig. 1c) corresponding to the first antenna region (108) on the second surface (103), an end of the third antenna portion (111B) is connected to an angle of the second antenna region (See Fig. 1c), the other end of the third antenna portion (111B) extends so as to bisector the angle of the second antenna region (See Fig. 1c), the second antenna region (as shown in Fig. 1c) is substantially coincides with the first antenna region (in Fig. 1b), a remaining area of the second surface (103) forms the grounding portion (111A).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the second antenna comprising the third antenna portion and the grounding portion and arranged as taught by Kaluzni et al. (397) into the device of Shtrom as modified for the benefit of achieving a printed antenna exhibiting high performance with respect to a desired spatially isotropic radiation characteristic while allowing a low cost manufacturing process and a design requiring little substrate area (Para. 0007, Lines 1-5).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom et al. (US 20080129640) in view of Hendler et al. (US 20040125020) as applied to claims 1 and 8 and further in view of Li Guolin (CN 1056557174).
Regarding claims 5 and 12:
Shtrom et al. is silent on that the substrate further comprises two parallel and opposite end portions and two parallel and opposite side portions, the end portions are perpendicularly connected to both ends of each side portion, the first antenna comprises a first antenna portion, a second antenna portion, and a feeding portion, an end of the first antenna portion is perpendicularly connected to one of the end portion, the other end of the first antenna portion extends along a direction parallel to the first side portions, an end of the second antenna portion is perpendicularly connected to one of the side portions, the other end of the second antenna portion extends along a direction parallel to the end portions and is perpendicularly connected to the first antenna portion to form an angle, an end of the feeding portion is connected to the angle between the first antenna portion and the second antenna portion, the other end of the feeding portion extends so as to bisector the angle.
Li Guolin disclose (in Fig. 1) the substrate further comprises two parallel and opposite end portions and two parallel and opposite side portions, the end portions are perpendicularly connected to both ends of each side portion (defined by the rectangular structure of the substrate in the plane of Fig. 1), the first antenna (1) comprises a first antenna portion (along the vertical edge), a second antenna portion (along the horizontal edge), and a feeding portion (5), an end of the first antenna portion (along the vertical edge) is perpendicularly connected to one of the end portion (See Fig.), the other end of the first antenna portion (along the vertical edge) extends along a direction parallel to the first side portions (See Fig.}, an end of the second antenna portion (along the horizontal edge) is perpendicularly connected to one of the side portions (See Fig.), the other end of the second antenna portion (along the horizontal edge) extends along a direction parallel to the end portions (See Fig.) and is perpendicularly connected to the first antenna portion (along the vertical edge) to form an angle (at 90 degrees), an end of the feeding portion (5) is connected to the angle (90 degrees) between the first antenna portion (along the vertical edge) and the second antenna portion (along the horizontal edge), the other end of the feeding portion (5) extends so as to bisector the angle (90 degrees).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement of the antenna structure of Li Guolin into the modified device of Shtrom for the benefit of simultaneously improving the gain with increasing the effective rate of utilization of energy and space resources within the device (See Abstract; Para. 0004, Lines 2-5; Para. 0017, Lines 7- 11).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom et al. (US 20080129640) in view of Hendler et al. (US 20040125020) and Kaluzni et al. (US 20050140551) as applied to claims 1 and 8 and further in view of Li Guolin (CN 1056857174).
Regarding claims 6 and 13:
Shtrom as modified is silent on that an angle between the feeding portion and one of the first antenna portion and the second antenna portion is 45°.
Li Guolin discloses an angle between the feeding portion (5) and one of the first antenna portion (along the vertical edge) and the second antenna portion (along the horizontal edge) is 45° (See Fig 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement of the antenna structure of Li Guolin into the modified device of Shtrom for the benefit of simultaneously improving the gain with increasing the effective rate of utilization of energy and space resources within the device (See Abstract; Para. 0004, Lines 2-5; Para. 0017, Lines 7-11).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom et al. (US 20080129640) in view of Hendler et al. (US 20040125020) as applied to claims 1 and 8 and further in view of Chang et al. (US 20130285876).
Regarding claims 7 and 14:
Shtrom as modified is silent on that he antenna structure is a global position system antenna and operates in [a] frequency band of about 1575 MHz-1620 MHz.
Chang et al discloses the antenna structure is a global position system antenna and operates in [a] frequency band of about 1575 MHz-1620 MHz (Para. 0004, Lines 4-18; Para. 0040, Lines 1-5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the antenna structure for operation at GPS band as taught by Chang et al. into the device of Shtrom et al. since antennas are sized and scaled to resonate in the RF spectrum as a built-in system (Para. 0006, Lines 13-19).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        

/HAI V TRAN/Primary Examiner, Art Unit 2845